Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/23/2022 under 37 CFR 1.131 has been considered but are ineffective to overcome the rejection.
In regards to claim 1, the amended limitation “the gate insulating film has a predetermined total area in an active region of the semiconductor device sized so that 1A and the gate leak current is limited to less than 3.7x10-6A/m2 wherein the negative voltage relative to a potential of the first electrode” does not define what the predetermined total area is and therefore raises 112 issue as discussed below. Furthermore, the prior art Miyahara does have a predetermined total area of the gate insulating film due to the specific manufacturing processes they use, accordingly, the prior art does read on the broad limitation “predetermined total area” as there is no defined value.
In regards to claim 11, the amended limitation “wherein the gate insulating film has a predetermined thickness in an active region of the semiconductor device sized so that when a negative voltage applied to the gate electrode is limited to -3V or higher relative to a potential of the first electrode, an electric field applied to the gate insulating film is limited to 0.42MV/cm or lower” does not define what the predetermined thickness is and therefore raises 112 issue as discussed below. Furthermore, the prior art Miyahara does have a predetermined thickness of the gate insulating film due to the specific manufacturing processes they use, accordingly, the prior art does read on the broad limitation “predetermined thickness” as there is no defined value.

DETAILED ACTION
This action is responsive to application No. 17060852 filed on 10/01/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election with traverse of claims 1-2, 7-12, 17-20 in the reply filed on 11/30/2021 is acknowledged.
Claims 7-8, 17-18 are also withdrawn from consideration as they depend on withdrawn claims 6 and 16.
The applicant argues that there is no undue search burden as the species have not been demonstrated to have different classification.
The examiner would like to note that the generic trench gate transistor (species I) is classified in H01L29/4236 and as an example species II with different gate electrode shape is classified in H01L21/823437, H01L21/823456 etc. Furthermore as discussed in the restriction requirement, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. The restriction requirement is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the gate insulating film has a predetermined total area in an active region of the semiconductor device sized so that 1A and the gate leak current is limited to less than 3.7x10-6A/m2 wherein the negative voltage relative to a potential of the first electrode”. The metes and bounds of the claimed limitation can not be determined for the following reasons: The limitation “predetermined total area” is indefinite because the value of the predetermined total area is not defined.
Claim 11 recites the limitation “wherein the gate insulating film has a predetermined thickness in an active region of the semiconductor device sized so that when a negative voltage applied to the gate electrode is limited to -3V or higher relative to a potential of the first electrode, an electric field applied to the gate insulating film is limited to 0.42MV/cm or lower”. The limitation “predetermined thickness” is indefinite because the value of the predetermined thickness is not defined.
	Dependent claims 2, 7-10, 12, 17-20 are also rejected as they depend on independent claims 1, 11.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
Double Patenting
The double patenting rejection is held in abeyance pending resolution of 112/prior art rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 2013/0330896).
Regarding Independent claim 1, Miyahara et al. teach a SiC device comprising:
a first-conductivity-type semiconductor layer (Fig. 1, elements 1-5) of a first conductivity type and having a first main surface and a second main surface; 
a first semiconductor region of a second conductivity type (Fig, 1, element 5) selectively provided in a surface layer at the first main surface of the first-conductivity-type semiconductor layer; 
a second semiconductor region (Fig. 1, element 1) of the first conductivity type, the second semiconductor region being provided at the second main surface of the first-conductivity-type semiconductor layer; 
a third semiconductor region (Fig. 1, element 4) of the first conductivity type selectively provided in the first semiconductor region; 
a gate insulating film (Fig. 1, element 7) provided in contact with a region of the first semiconductor region between the first-conductivity-type semiconductor layer and the third semiconductor region; 
a gate electrode (Fig. 1, element 8) provided on an inner side of the gate insulating film, the first semiconductor region being provided on an outer side of the gate insulating film across the gate electrode ; 
a first electrode (Fig. 1, element 9) electrically connected to the first semiconductor region and the third semiconductor region; and 
a second electrode (Fig. 1, element 11) electrically connected to the second semiconductor region, 
wherein the gate insulating film has a predetermined total area in an active region of the semiconductor device sized so that when a negative voltage is applied to the gate electrode a gate leak current that flows is limited to less than 2x10-1A and the gate leak current is limited to less than 3.7x10-6A/m2 wherein the negative voltage relative to a potential of the first electrode (The Miyahara reference has a predetermined total area of the gate insulating film due to the specific manufacturing processes they use, accordingly, the prior art does read on the broad limitation “predetermined total area” as there is no defined value. Furthermore, the structure of the gate insulating film of Miyahara has the same structure as the instant application, therefore the intended use/functionality would be the same. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Regarding claim 2, Miyahara et al. teach wherein positive voltage applied to the first electrode is limited in magnitude to 3V or lower relative to a potential of the gate electrode (This is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Miyahara reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Miyahara can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Regarding Independent claim 11, Miyahara et al. teach a SiC device comprising:
a first-conductivity-type semiconductor layer (Fig. 1, elements 1-5) of a first conductivity type and having a first main surface and a second main surface; 
a first semiconductor region (Fig. 1, element 5) of a second conductivity type selectively provided in a surface layer at the first main surface of the first-conductivity-type semiconductor layer; 
a second semiconductor region (Fig. 1, element 1) of the first conductivity type, the second semiconductor region being provided at the second main surface of the first-conductivity-type semiconductor layer; 
a third semiconductor region (Fig. 1, element 4) of the first conductivity type selectively provided in the first semiconductor region; 
a gate insulating film (Fig. 1, element 7) provided in contact with a region of the first semiconductor region between the first-conductivity-type semiconductor layer and the third semiconductor region;
a gate electrode (Fig. 1, element 8) on an inner side of the gate insulating film, the first semiconductor region being provided on an outer side of the gate insulating film across from the gate electrode;
a first electrode (Fig. 1, element 9) electrically connected to the first semiconductor region and the third semiconductor region; and 
a second electrode (Fig. 1, element 11) electrically connected to the second semiconductor region, 
wherein the gate insulating film has a predetermined thickness in an active region of the semiconductor device sized so that when a negative voltage applied to the gate electrode is limited to -3V or higher relative to a potential of the first electrode, an electric field applied to the gate insulating film is limited to 0.42MV/cm or lower (The Miyahara reference has a predetermined thickness of the gate insulating film due to the specific manufacturing processes they use, accordingly, the prior art does read on the broad limitation “predetermined thickness” as there is no defined value. Furthermore, the structure of the gate insulating film of Miyahara has the same structure as the instant application, therefore the intended use/functionality would be the same. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Claims 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 2013/0330896) in view of Deierlein (US 4,937,722).
Regarding claims 9 & 19, Miyahara et al. teach all of the limitations as discussed above.
Miyahara et al. are silent with respect to the provision of wherein a gate leak current is limited by a load connected to the gate electrode.
Before the effective filling date of the invention it was well known in the art to limit gate leak current by a load connected to the gate electrode as shown by Deierlein in Col. 4, lines 59-68, Col. 5, line 1. The examiner would further like to note that the recitation “gate leak current is limited” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claims 10 & 20, Miyahara et al. modified by Deierlein teach wherein the load is a resistor, a capacitor, or an inductor (Col. 4, lines 59-68, Col. 5, line 1 of Deierlein).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 2013/0330896) in view of Shiomi (US 2017/0133504).
Regarding claim 12, Miyahara et al. teach all of the limitations as discussed above.
Miyahara et al. are silent with respect to the provision of wherein a thickness of the gate insulating film is thicker than 72 nm.
Shiomi et al. teach a silicon carbide vertical MOSFET comprising a gate insulating layer with a thickness of 90 nm. As disclosed by Shiomi et al., the thickness of a gate insulating layer is a result effective variable and known in the art to have various thickness ranges. Therefore it would be a prima facie case of obviousness to modify the spacer thickness of Miyahara et al. according to the thickness of Shiomi et al.
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.


Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/SHAHED AHMED/
Primary Examiner, Art Unit 2813